UNITED STATES DISTRICT COURT                             FILED
                            FOR THE DISTRICT OF COLUMBIA
                                                                                     APR 222009
JEFFREY COPLIN,                                )                               NANCy MAYER WHITTINGTON Cl£RK
                                               )                                     U.S. DISTRICT COURT'
                       Petitioner,             )
                                               )
       v.                                      )       Civil Action No.
                                               )                            09 0744
BRUCE PEARSON, et al.,                         )
                                               )
                       Respondents.            )

                                     MEMORANDUM OPINION

       This matter is before the Court on petitioner's petition for a writ of habeas corpus and

application to proceed in forma pauperis.

       In the United States District Court for the Eastern District of Pennsylvania, petitioner was

convicted of two counts of possession with intent to distribute 50 grams of cocaine base in

violation of21 U.S.c. § 841(a)(1) and two counts of distribution of cocaine within 1,000 feet of

a public playground in violation of 21 U.S.C. § 860. CompI. at 1. 1 That court imposed

concurrent sentences on all counts on December 18, 2002. Id. According to petitioner, "the

judgment and commitment order is null and void because [the] [d]istrict [c]ourt did not have

subject-matter jurisdiction to prosecute, convict or sentence the plaintiff," and, therefore, his

"imprisonment violates the United States Constitution." Id. at 2.

       Challenges to the jurisdiction of the federal court imposing sentence and attacks on the

constitutionality of a federal prisoner's conviction must be presented to the sentencing court in a

motion under 28 U.S.C. § 2255. See Ojo v. Immigration & Naturalization Serv.,106 F.3d 680,


                References to the complaint ("CompI.") in this Memorandum Opinion are
references to the typewritten statement attached to the preprinted form submitted by petitioner.

                                                   1
                              ,   ..




683 (5th Cir. 1997); Taylor v. United States Board of Parole, 194 F.2d 882, 883 (D.C. Cir. 1952).

Section 2255 provides specifically that:

               [a] prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that the
               sentence was imposedjn violation of the Constitution or laws of the
               United States, or that the court was without jurisdiction to impose
               such sentence, or that the sentence was in excess of the maximum
               authorized by law, or is otherwise subject to collateral attack, may
               move the court which imposed the sentence to vacate, set aside or
               correct the sentence.

28 U.S.C. § 2255 (emphasis added). Moreover, the ability to challenge a conviction by a motion

to vacate sentence generally precludes a challenge by a petition for habeas corpus:

               [a]n application for a writ of habeas corpus in behalf of a prisoner
               who is authorized to apply for reliefby motion pursuant to [28 U.S.C.
               § 2255], shall not be entertained if it appears that the applicant has
               failed to apply for relief, by motion, to the court which sentenced him,
               or that such court has denied him relief, unless it also appears that the
               remedy by motion is inadequate or ineffective to test the legality of
               his detention.

28 U.S.c. § 2255 (emphasis added).

       The Court therefore will dismiss the petition without prejudice. An Order consistent with

this Memorandum Opinion is issued separately on this same date.




Date: (.}   rv-~   ,.r;   l-c>O   9




                                                  2